--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



OXFORD MEDIA, INC.


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES B CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 78.1955 OF THE
NEVADA GENERAL CORPORATION LAW


The undersigned, LEWIS JAFFE, does hereby certify that:


1.    He is the President of OXFORD MEDIA, INC., a Nevada corporation (the
“Corporation”).


2.    The Corporation is authorized to issue 1,000,000 shares of preferred
stock, 4,000 of which have been issued.


3.    The following resolutions were duly adopted by the Board of Directors:


WHEREAS, the Articles of Incorporation of the Corporation provides for a class
of its authorized stock known as preferred stock, comprised of 1,000,000 shares,
$0.001 par value, issuable from time to time in one or more series;


WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any Series and the
designation thereof, of any of them; and


WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of the preferred stock, which shall consist
of, except as otherwise set forth in the Purchase Agreement, up to 3,857 shares
of the preferred stock which the corporation has the authority to issue, as
follows:


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:
 
 


 
1

--------------------------------------------------------------------------------

 




TERMS OF PREFERRED STOCK


Section 1. Designation, Amount and Par Value. The series of preferred stock
shall be designated as its SERIES B Convertible Preferred Stock (the “Preferred
Stock”) and the number of shares so designated shall be 3,857 (which shall not
be subject to increase without the consent of all of the holders of the
Preferred Stock (each, a “Holder” and collectively, the “Holders”)). Each share
of Preferred Stock shall have a par value of $0.001 per share and a stated value
equal to $1,000 (the “Stated Value”). Capitalized terms not otherwise defined
herein shall have the meaning given such terms in Section 8 hereof.


Section 2. Dividends.


(a) Holders shall be entitled to receive and the Corporation shall pay,
cumulative dividends at the rate per share (as a percentage of the Stated Value
per share) of 8% per annum (subject to increase pursuant to Section 7(a))
payable quarterly on March 1, June 1, September 1 and December 1, beginning with
December 31, 2006, the first such date after the Original Issue Date, and on any
Conversion Date or redemption date pursuant to the terms hereunder (except that,
if such date is not a Trading Day, the payment date shall be the next succeeding
Trading Day)(“Dividend Payment Date”). The form of dividend payments to each
Holder shall be made in the following order: (i) if funds are legally available
for the payment of dividends and the Equity Conditions have not been met, in
cash only, (ii) if funds are legally available for the payment of dividends and
the Equity Conditions have been met, at the sole election of the Corporation, in
cash or shares of Common Stock which shall be valued solely for such purpose at
80% of the average of the 5 VWAPs immediately prior to the Dividend Payment
Date; (iii) if funds are not legally available for the payment of dividends and
the Equity Conditions have been met, in shares of Common Stock which shall be
valued at 80% of the average of the 5 VWAPs immediately prior to the Dividend
Payment Date; (iv) if funds are not legally available for the payment of
dividends and the Equity Conditions relating to registration have been waived by
such Holder, as to such Holder only, in unregistered shares of Common Stock
which shall be valued at 80% of the average of the 5 VWAPs immediately prior to
the Dividend Payment Date; and (v) if funds are not legally available for the
payment of dividends and the Equity Conditions have not been met, then, at the
election of such Holder, such dividends shall accrue to the next Dividend
Payment Date or shall be accreted to the outstanding Stated Value. The Holders
shall have the same rights and remedies with respect to the delivery of any such
shares as if such shares were being issued pursuant to Section 5. On the Closing
Date the Corporation shall have notified the Holders whether or not it may
lawfully pay cash dividends. The Corporation shall promptly notify the Holders
at any time the Corporation shall become able or unable, as the case may be, to
lawfully pay cash dividends. If at any time the Corporation has the right to pay
dividends in cash or Common Stock, the Corporation must provide the Holder with
at least 20 Trading Days’ notice of its election to pay a regularly scheduled
dividend in Common Stock. Dividends on the Preferred Stock shall be calculated
on the basis of a 360-day year, shall accrue daily commencing on the Original
Issue Date, and shall be deemed to accrue from such date whether or not earned
or declared and whether or not there are profits, surplus or other funds of the
Corporation legally available for the payment of dividends. Except as otherwise
provided herein, if at any time the Corporation pays dividends partially in cash
and partially in shares, then such payment shall be distributed ratably among
the Holders based upon the number of shares of Preferred Stock held by each
Holder. Any dividends, whether paid in cash or shares, that are not paid within
three Trading Days following a Dividend Payment Date shall continue to accrue
and shall entail a late fee, which must be paid in cash, at the rate of 18% per
annum or the lesser rate permitted by applicable law (such fees to accrue daily,
from the Dividend Payment Date through and including the date of payment).


 
2

--------------------------------------------------------------------------------

 




(b) So long as any Preferred Stock shall remain outstanding, neither the
Corporation nor any Subsidiary thereof shall redeem, purchase or otherwise
acquire directly or indirectly any Junior Securities. So long as any Preferred
Stock shall remain outstanding, neither the Corporation nor any Subsidiary
thereof shall directly or indirectly pay or declare any dividend or make any
distribution (other than a dividend or distribution described in Section 5 or
dividends due and paid in the ordinary course on preferred stock of the
Corporation at such times when the Corporation is in compliance with its payment
and other obligations hereunder) upon, nor shall any distribution be made in
respect of, any Junior Securities so long as any dividends due on the Preferred
Stock remain unpaid, nor shall any monies be set aside for or applied to the
purchase or redemption (through a sinking fund or otherwise) of any Junior
Securities or shares pari passu with the Preferred Stock.


(c) The Corporation acknowledges and agrees that the capital of the Corporation
in respect of the Preferred Stock and any future issuances of the Corporation’s
capital stock shall be equal to the aggregate par value of such Preferred Stock
or capital stock, as the case may be, and that, on or after the date of the
Purchase Agreement, it shall not increase the capital of the Corporation with
respect to any shares of the Corporation’s capital stock issued and outstanding
on such date. The Corporation also acknowledges and agrees that it shall not
create any special reserves under the General Corporation Law of Nevada without
the prior written consent of each Holder.


Section 3. Voting Rights. Except as otherwise provided herein and as otherwise
required by law, the Preferred Stock shall have no voting rights. However, so
long as any shares of Preferred Stock are outstanding, the Corporation shall
not, without the affirmative vote of a majority-in-interest of the Holders of
the shares of the Preferred Stock then outstanding, (a) alter or change
adversely the powers, preferences or rights given to the Preferred Stock or
alter or amend this Certificate of Designation, (b) authorize or create any
class of stock ranking as to dividends, redemption or distribution of assets
upon a Liquidation (as defined in Section 4) senior to or otherwise pari passu
with the Preferred Stock, (c) amend its articles of incorporation or other
charter documents so as to affect adversely any rights of the Holders, (d)
increase the authorized number of shares of Preferred Stock, or (e) enter into
any agreement with respect to the foregoing.


Section 4. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets of the Corporation, whether such
assets are capital or surplus, for each share of Preferred Stock an amount equal
to the Stated Value per share plus any accrued and unpaid dividends thereon and
any other fees or liquidated damages owing thereon before any distribution or
payment shall be made to the holders of any Junior Securities, and if the assets
of the Corporation shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be distributed among the
Holders ratably in accordance with the respective amounts that would be payable
on such shares if all amounts payable thereon were paid in full. A Fundamental
Transaction or Change of Control Transaction shall not be treated as a
Liquidation. The Corporation shall mail written notice of any such Liquidation,
not less than 45 days prior to the payment date stated therein, to each record
Holder.


 
3

--------------------------------------------------------------------------------

 




Section 5.  Conversion.


(a)    (i) Conversions at Option of Holder. Each share of Preferred Stock shall
be convertible into that number of shares of Common Stock (subject to the
limitations set forth in Sections 5(a)(ii) and (iii)) determined by dividing the
Stated Value of such share of Preferred Stock by the Set Price, at the option of
the Holder, at any time and from time to time from and after the Original Issue
Date. Holders shall effect conversions by providing the Corporation with the
form of conversion notice attached hereto as Annex A (a “Notice of Conversion”).
Each Notice of Conversion shall specify the number of shares of Preferred Stock
to be converted, the number of shares of Preferred Stock owned prior to the
conversion at issue, the number of shares of Preferred Stock owned subsequent to
the conversion at issue and the date on which such conversion is to be effected,
which date may not be prior to the date the Holder delivers such Notice of
Conversion to the Corporation by facsimile (the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion to the Corporation is deemed
delivered hereunder. The calculations and entries set forth in the Notice of
Conversion shall control in the absence of manifest or mathematical error.


(ii) Beneficial Ownership Limitation. The Corporation shall not effect any
conversion of the Preferred Stock, and the Holder shall not have the right to
convert any portion of the Preferred Stock to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates),
as set forth on the applicable Notice of Conversion, would beneficially own in
excess of 4.99% of the number of shares of the Common Stock Outstanding
immediately after giving effect to such conversion.  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its affiliates shall include the number of shares of Common Stock
issuable upon conversion of the Preferred Stock with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted Stated Value of Preferred Stock beneficially owned by
the Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Corporation
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
5(a)(ii), beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act. To the extent that the limitation contained in this
Section 5(a)(ii) applies, the determination of whether the Preferred Stock is
convertible (in relation to other securities owned by the Holder together with
any affiliates) and of which shares of Preferred Stock is convertible shall be
in the sole discretion of such Holder, and the submission of a Notice of
Conversion shall be deemed to be such Holder’s determination of whether the
shares of Preferred Stock may be converted (in relation to other securities
owned by such Holder) and which shares of the Preferred Stock is convertible, in
each case subject to such aggregate percentage limitations. To ensure compliance
with this restriction, the Holder will be deemed to represent to the Corporation
each time it delivers a Notice of Conversion that such Notice of Conversion has
not violated the restrictions set forth in this paragraph and the Corporation
shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 5(a)(ii), in determining the number
of outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of the
following: (A) the Corporation’s most recent Form 10-Q or Form 10-K, as the case
may be, (B) a more recent public announcement by the Corporation or (C) any
other notice by the Corporation or the Corporation’s transfer agent setting
forth the number of shares of Common Stock Outstanding.  Upon the written or
oral request of the Holder, the Corporation shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Corporation, including the Preferred Stock, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The provisions of this Section 5(a)(ii) may be waived
by the Holder upon, at the election of the Holder, not less than 61 days’ prior
notice to the Corporation, and the provisions of this Section 5(a)(ii) shall
continue to apply until such 61st day (or such later date, as determined by the
Holder, as may be specified in such notice of waiver).


 
4

--------------------------------------------------------------------------------

 




(b)       (i) Not later than three Trading Days after each Conversion Date (the
“Share Delivery Date”), the Corporation shall deliver to the Holder (A) a
certificate or certificates which, after the Effective Date, shall be free of
restrictive legends and trading restrictions (other than those required by
Section 4.1 of the Purchase Agreement) representing the number of shares of
Common Stock being acquired upon the conversion of shares of Preferred Stock,
and (B) a bank check in the amount of accrued and unpaid dividends (if the
Corporation has elected or is required to pay accrued dividends in cash). After
the Effective Date, the Corporation shall, upon request of the Holder, deliver
any certificate or certificates required to be delivered by the Corporation
under this Section electronically through the Depository Trust Corporation or
another established clearing corporation performing similar functions. If in the
case of any Notice of Conversion such certificate or certificates are not
delivered to or as directed by the applicable Holder by the third Trading Day
after the Conversion Date, the Holder shall be entitled to elect by written
notice to the Corporation at any time on or before its receipt of such
certificate or certificates thereafter, to rescind such conversion, in which
event the Corporation shall immediately return the certificates representing the
shares of Preferred Stock tendered for conversion.
 
 
 
 
 
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 




(ii) The Corporation’s obligations to issue and deliver the Conversion Shares
upon conversion and redemption of Preferred Stock in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Corporation or any violation or alleged violation of
law by the Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Corporation to
the Holder in connection with the issuance of such Conversion Shares. In the
event a Holder shall elect to convert any or all of the Stated Value of its
Preferred Stock, the Corporation may not refuse conversion based on any claim
that such Holder or any one associated or affiliated with the Holder of has been
engaged in any violation of law, agreement or for any other reason, unless, an
injunction from a court, on notice, restraining and or enjoining conversion of
all or part of this Preferred Stock shall have been sought and obtained and the
Corporation posts a surety bond for the benefit of the Holder in the amount of
150% of the Stated Value of Preferred Stock outstanding, which is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder to the extent it obtains judgment. In the absence of an
injunction precluding the same, the Corporation shall issue Conversion Shares
or, if applicable, cash, upon a properly noticed conversion. If the Corporation
fails to deliver to the Holder such certificate or certificates pursuant to
Section 5(b)(i) by the Share Delivery Date applicable to such conversion, the
Corporation shall pay to such Holder, in cash, as liquidated damages and not as
a penalty, for each $5,000 of Stated Value of Preferred Stock being converted,
$50 per Trading Day (increasing to $100 per Trading Day after 3 Trading Days and
increasing to $200 per Trading Day 6 Trading Days after such damages begin to
accrue) for each Trading Day after the Share Delivery Date until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages for the Corporation’s failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.


(iii) If the Corporation fails to deliver to the Holder such certificate or
certificates pursuant to Section 5(b)(i) by a Share Delivery Date, and if after
such Share Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by such Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then the
Corporation shall pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the Common
Stock so purchased exceeds (y) the product of (1) the aggregate number of shares
of Common Stock that such Holder was entitled to receive from the conversion at
issue multiplied by (2) the price at which the sell order giving rise to such
purchase obligation was executed. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Preferred Stock with respect to which the
aggregate sale price giving rise to such purchase obligation is $10,000, under
clause (A) of the immediately preceding sentence the Corporation shall be
required to pay the Holder $1,000. The Holder shall provide the Corporation
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Corporation. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof.


 
6

--------------------------------------------------------------------------------

 




(c)        (i) The conversion price for each share of Preferred Stock shall
equal $1.00 (the “Set Price”), subject to adjustment below.


(ii) if the Corporation, at any time while the Preferred Stock is outstanding:
(A) shall pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock and the Series A Preferred Stock,
provided the terms of such issuance of interest or dividends, as the case may
be, is not amended after the Original Issue Date to an effective conversion
price less than the then Set Price, (B) subdivide outstanding shares of Common
Stock into a larger number of shares, (C) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Corporation, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock Outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.


(iii) if the Corporation, at any time while the Preferred Stock is outstanding,
shall issue rights, options or warrants to all holders of Common Stock (and not
to Holders) entitling them to subscribe for or purchase shares of Common Stock
at a price per share less than the VWAP at the record date mentioned below, then
the Set Price shall be multiplied by a fraction, of which the denominator shall
be the number of shares of the Common Stock Outstanding on the date of issuance
of such rights or warrants plus the number of additional shares of Common Stock
offered for subscription or purchase, and of which the numerator shall be the
number of shares of the Common Stock Outstanding on the date of issuance of such
rights or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming receipt by the Corporation in
full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP. Such adjustment shall be made whenever
such rights or warrants are issued, and shall become effective immediately after
the record date for the determination of stockholders entitled to receive such
rights, options or warrants.
 
 

 
 
7

--------------------------------------------------------------------------------

 




(iv) if the Corporation or any subsidiary thereof at any time while any of the
Preferred Stock is outstanding, shall offer, sell, grant any option or warrant
to purchase or offer, sell or grant any right to reprice its securities, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or any equity or equity
equivalent securities (including any equity, debt or other instrument that is at
any time over the life thereof convertible into or exchangeable for Common
Stock) (collectively, “Common Stock Equivalents”) entitling any Person to
acquire shares of Common Stock, at an effective price per share less than the
Set Price (such lower price, the “Base Conversion Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Common Stock or Common Stock Equivalent so issued shall at any time, whether
by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at a effective price per share
which is less than the Set Price, such issuance shall be deemed to have occurred
for less than the Set Price), then the Set Price shall be reduced to equal the
Base Conversion Price. Such adjustment shall be made whenever such Common Stock
or Common Stock Equivalents are issued. The Corporation shall notify the Holder
in writing, no later than the Business Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this section, indicating therein
the applicable issuance price, or of applicable reset price, exchange price,
conversion price and other pricing terms (such notice the “Dilutive Issuance
Notice”). For purposes of clarification, whether or not the Corporation provides
a Dilutive Issuance Notice pursuant to this Section 7(b), upon the occurrence of
any Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price regardless of whether the Holder accurately refers to the Base Conversion
Price in the Notice of Conversion.


(v) if the Corporation, at any time while the Preferred Stock is outstanding,
shall distribute to all holders of Common Stock (and not to Holders) evidences
of its indebtedness or assets or rights or warrants to subscribe for or purchase
any security other than the Common Stock (which shall be subject to Section
5(c)(iii), then in each such case the Set Price shall be adjusted by multiplying
the Set Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith. In either case the adjustments shall be described in a
statement provided to the Holders of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.


 
8

--------------------------------------------------------------------------------

 




(vi) All calculations under this Section 5(c) shall be made to the nearest cent
or the nearest 1/100th of a share, as the case may be. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Corporation, and the disposition of any such
shares shall be considered an issue or sale of Common Stock. For purposes of
this Section 5(c), the number of shares of Common Stock deemed to be outstanding
(the “Common Stock Outstanding”) as of a given date shall be the sum of the
number of shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.


(vii) Notwithstanding anything to the contrary herein, no adjustment shall be
made hereunder in connection with an Exempt Issuance.


(viii) Whenever the Set Price is adjusted pursuant to this Section the
Corporation shall promptly mail to each Holder, a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment. If the Corporation issues a variable rate security,
despite the prohibition thereon in the Purchase Agreement, the Corporation shall
be deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion or exercise price at which such securities may be converted
or exercised in the case of a Variable Rate Transaction (as defined in the
Purchase Agreement), or the lowest possible adjustment price in the case of an
MFN Transaction (as defined in the Purchase Agreement).


Section 6. Force Conversion. The Corporation shall have the following rights to
force a conversion of the Preferred Stock if after the Effective Date, each of
the Closing Prices for any 20 consecutive Trading Days (such 20 day period
commencing only after the later of the Effective Date, such period the
“Threshold Period”)) exceeds 250% of the then Conversion Price, the Corporation
may, within 1 Trading Day of the end of any such Threshold Period, deliver a
notice to the Holder (a “Forced Conversion Notice” and the date such notice is
received by the Holder, the “Forced Conversion Notice Date”) to cause the Holder
to immediately convert all or part of the then outstanding Stated Value amount
of Preferred Stocks. The Corporation may only effect a Forced Conversion Notice
if all of the Equity Conditions are met through the applicable Threshold Period
until the date of the applicable Forced Conversion and through and including the
date such shares of Common Stock are issued to the Holder. Any Forced Conversion
shall be applied ratably to all Holders based on their initial purchases of
Preferred Stocks pursuant to the Purchase Agreement. For purposes of
clarification, a Forced Conversion shall be subject to all of the provisions of
Section 5, including, without limitation, the provision requiring payment of
liquidated damages and limitations on conversions.




 
9

--------------------------------------------------------------------------------

 






Section 7. Redemption Upon Triggering Events.


(a) Upon the occurrence of a Triggering Event, each Holder shall (in addition to
all other rights it may have hereunder or under applicable law) have the right,
exercisable at the sole option of such Holder, to require the Corporation to,
(i) with respect to the Triggering Events set forth in Sections 7(b)(iii), (v),
(vii), (ix), (x)(as to voluntary filings only) and (xii)), redeem all of the
Preferred Stock then held by such Holder for a redemption price, in cash, equal
to the Triggering Redemption Amount; or, (ii) at the option of the Holder and
with respect to the Triggering Events set forth in Sections 7(b)(i), (ii), (iv),
(vi), (viii), (x)(as to involuntary filings only) and (xi), either (A) redeem
all of the Preferred Stock then held by such Holder for a redemption price, in
shares of Common Stock, equal to a number of shares of Common Stock equal to the
Triggering Redemption Amount divided by 75% of the average of the 10 VWAPs
immediately prior to the date of election hereunder or (B) increase the dividend
on all of the outstanding Preferred Stock held by such Holder to equal 18% per
annum thereafter. The Triggering Redemption Amount, in cash or in shares, if the
Corporation elects clauses (i) or (ii)(B) above, shall be due and payable or
issuable, as the case may be, within 5 Trading Days of the date on which the
notice for the payment therefor is provided by a Holder (the “Triggering
Redemption Payment Date”). If the Corporation fails to pay the Triggering
Redemption Amount hereunder in full pursuant to this Section on the date such
amount is due in accordance with this Section (whether in cash or shares of
Common Stock), the Corporation will pay interest thereon at a rate of 18% per
annum (or such lesser amount permitted by applicable law), accruing daily from
such date until the Triggering Redemption Amount, plus all such interest
thereon, is paid in full. For purposes of this Section, a share of Preferred
Stock is outstanding until such date as the Holder shall have received
Conversion Shares upon a conversion (or attempted conversion) thereof that meets
the requirements hereof or has been paid the Triggering Redemption Amount plus
all accrued but unpaid dividends and all accrued but unpaid liquidated damages
in cash.


(b) “Triggering Event” means any one or more of the following events (whatever
the reason and whether it shall be voluntary or involuntary or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):


(i) the failure of a Conversion Shares Registration Statement to be declared
effective by the Commission on or prior to the 165th day after the Original
Issue Date;


(ii) if, during the Effectiveness Period, the effectiveness of the Conversion
Shares Registration Statement lapses for any reason for more than an aggregate
of 25 calendar days (which need not be consecutive days) during any 12 month
period, or the Holder shall not be permitted to resell Registrable Securities
under the Conversion Shares Registration Statement for more than an aggregate of
25 calendar days (which need not be consecutive days) during any 12 month
period;
 

 
 
10

--------------------------------------------------------------------------------

 




(iii) the Corporation shall fail to deliver certificates representing Conversion
Shares issuable upon a conversion hereunder that comply with the provisions
hereof prior to the 5th Trading Day after such shares are required to be
delivered hereunder, or the Corporation shall provide written notice to any
Holder, including by way of public announcement, at any time, of its intention
not to comply with requests for conversion of any shares of Preferred Stock in
accordance with the terms hereof;


(iv) one of the Events (as defined in the Registration Rights Agreement)
described in subsections (i), (ii) or (iii) of Section 2(c) of the Registration
Rights Agreement shall not have been cured to the satisfaction of the Holders
prior to the expiration of 30 days from the Event Date (as defined in the
Registration Rights Agreement) relating thereto (other than an Event resulting
from a failure of a Conversion Shares Registration Statement to be declared
effective by the Commission on or prior to the 145th day after the Original
Issue Date, which shall be covered by Section 7(b)(i));


(v) the Corporation shall fail for any reason to pay in full the amount of cash
due pursuant to a Buy-In within 5 days after notice therefor is delivered
hereunder or shall fail to pay all amounts owed on account of an Event within
five days of the date due;


(vi)  the Corporation shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to such Holder upon a
conversion hereunder;


(vii)  the Corporation shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of the
Transaction Documents, and such failure or breach shall not, if subject to the
possibility of a cure by the Corporation, have been remedied within 30 calendar
days after the date on which written notice of such failure or breach shall have
been given;


(viii) any breach of the agreements delivered to the initial Holders at the
Closing pursuant to Section 2.2(a)(vi) of the Purchase Agreement;


(ix) the Corporation shall redeem more than a de minimis number of Junior
Securities;
 
(x) the Corporation shall be party to a Change of Control Transaction;
 
(xi) there shall have occurred a Bankruptcy Event; or
 
(xii) the Common Stock shall fail to be listed or quoted for trading on a
Principal Market for more than 5 Trading Days, which need not be consecutive
Trading Days.
 
Section 8. Definitions. For the purposes hereof, the following terms shall have
the following meanings:


“Alternate Consideration” shall have the meaning set forth in Section 9.


 
11

--------------------------------------------------------------------------------

 




“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof; (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 days; (e) the
Corporation or any Significant Subsidiary thereof makes a general assignment for
the benefit of creditors; (f) the Corporation or any Significant Subsidiary
thereof calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Corporation or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 5(c)(iv).


“Buy-In” shall have the meaning set forth in Section 5(b)(iii).


“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation, or (b) a replacement at one time or within
a one year period of more than one-half of the members of the Corporation’s
board of directors which is not approved by a majority of those individuals who
are members of the board of directors on the date hereof (or by those
individuals who are serving as members of the board of directors on any date
whose nomination to the board of directors was approved by a majority of the
members of the board of directors who are members on the date hereof), or (c)
the execution by the Corporation of an agreement to which the Corporation is a
party or by which it is bound, providing for any of the events set forth above
in (a) or (b).


“Closing” means closing of the purchase and sale of the Preferred Stock.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Holders’ obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the shares of Preferred
Stock and Warrants have been satisfied or waived.


“Commission” means the Securities and Exchange Commission.




 
12

--------------------------------------------------------------------------------

 
 
 
“Common Stock” means the Corporation’s common stock, par value $0.01 per share,
and stock of any other class into which such shares may hereafter have been
reclassified or changed.


“Common Stock Outstanding” shall have the meaning set forth in Section 5(c)(vi).


“Conversion Amount” means the sum of the Stated Value at issue.


“Conversion Date” shall have the meaning set forth in Section 5(b)(i).


“Conversion Shares” means, collectively, the shares of Common Stock into which
the shares of Preferred Stock are convertible in accordance with the terms
hereof.


“Conversion Shares Registration Statement” means a registration statement that
meets the requirements of the Registration Rights Agreement and registers the
resale of all Conversion Shares by the Holder, who shall be named as a “selling
stockholder” thereunder, all as provided in the Registration Rights Agreement.


“Dilutive Issuance” shall have the meaning set forth in Section 5(c)(iv).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(c)(iv).


“Dividend Payment Date” shall have the meaning set forth in Section 2(a).


“Effective Date” means the date that the Conversion Shares Registration
Statement is declared effective by the Commission.


“Equity Conditions” Unless waived by a Holder as to a particular event (which
waiver shall apply only to such Holder), as of such event date, the following
conditions have been met: (i) the Corporation shall have duly honored all
conversions and redemptions scheduled to occur or occurring prior to such date,
(ii) there is an effective Conversion Shares Registration Statement pursuant to
which the Holders are permitted to utilize the prospectus thereunder to resell
all of the Conversion Shares issued to the Holders and all of the Conversion
Shares as are issuable to the Holders upon conversion in full of the Preferred
Stock (and the Corporation believes, in good faith, that such effectiveness will
continue uninterrupted for the foreseeable future), (iii) the Common Stock is
listed for trading on the Principal Market (and the Corporation believes, in
good faith, that trading of the Common Stock on the Principal Market will
continue uninterrupted for the foreseeable future), (iv) all liquidated damages
and other amounts owing in respect of the Preferred Stock shall have been paid
or will, concurrently with the issuance of the Conversion Shares, be paid in
cash; (v) there is a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock for the issuance of all the Conversion Shares
as are issuable to the Holder upon conversion in full of the Preferred Stock;
(vi) no Triggering Event has occurred and is continuing; (vii) all of the
Conversion Shares issuable to the Holder upon conversion in full of the
Preferred Stock will not violate the limitations set forth in Sections 5(a)(ii)
and (iii); and (viii) no public announcement of a pending or proposed
Fundamental Transaction or Change of Control Transaction has occurred that has
not been consummated.


 
13

--------------------------------------------------------------------------------

 




“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Corporation or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder, convertible
securities, options or warrants issued and outstanding on the date of the
Purchase Agreement, provided that such securities have not been amended since
the date of the Purchase Agreement to increase the number of such securities or
to decrease the exercise or conversion price of any such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions, provided
any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Corporation and in which the Corporation receives benefits in addition to
the investment of funds, but shall not include a transaction in which the
Corporation is issuing securities primarily for the purpose of raising capital
or to an entity whose primary business is investing in securities.


“Fundamental Transaction” means the occurrence after the date hereof of any of
(a) the Corporation effects any merger or consolidation of the Corporation with
or into another Person, (b) the Corporation effects any sale of all or
substantially all of its assets in one or a series of related transactions, (c)
any tender offer or exchange offer (whether by the Corporation or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (d)
the Corporation effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property.


“Holder” shall have the meaning given such term in Section 1 hereof.


“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Corporation other than those securities that are
(a) outstanding on the Original Issue Date and (b) which are explicitly senior
in rights or liquidation preference to the Preferred Stock.


“Liquidation” shall have the meaning given such term in Section 4.


“Notice of Conversion” shall have the meaning given such term in Section 5(a).


“Original Issue Date” shall mean the date of the first issuance of any shares of
the Preferred Stock regardless of the number of transfers of any particular
shares of Preferred Stock and regardless of the number of certificates which may
be issued to evidence such Preferred Stock.
 
 

 
 
14

--------------------------------------------------------------------------------

 




“Person” means a corporation, an association, a partnership, an organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Principal Market” initially means the Over-the-Counter Bulletin Board and shall
also include the American Stock Exchange, NASDAQ Small-Cap Market, the New York
Stock Exchange, or the NASDAQ National Market, whichever is at the time the
principal trading exchange or market for the Common Stock, based upon share
volume.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Original Issue Date, to which the Corporation and the original Holders are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Original Issue Date, to which the Corporation and the original Holders
are parties, as amended, modified or supplemented from time to time in
accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Set Price” shall have the meaning set forth in Section 5(c)(i).


“Share Delivery Date” shall have the meaning given such term in Section 5(b).


“Stated Value” shall have the meaning given such term in Section 1.


“Subscription Amount” shall mean, the amount to be paid by the Purchaser for the
Preferred Stock purchased pursuant to the Purchase Agreement as specified
therein.


“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.


“Trading Day” shall mean any day during which the Principal Market shall be open
for business.


“Transaction Documents” shall mean the Purchase Agreement and all agreements
entered into in connection therewith, including the Registration Rights
Agreement.


“Triggering Event” shall have the meaning set forth in Section 7(b).


“Triggering Redemption Amount” for each share of Preferred Stock means the sum
of (i) the greater of (A) 130% of the Stated Value and (B) the product of (a)
the VWAP on the Trading Day immediately preceding the date of the Triggering
Event and (b) the Stated Value divided by the then Set Price, (ii) all accrued
but unpaid dividends thereon and (iii) all liquidated damages and other amounts
due in respect of the Preferred Stock




 
15

--------------------------------------------------------------------------------

 


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Principal Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Principal Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern
Time); (b)  if the Common Stock is not then listed or quoted on a Principal
Market and if prices for the Common Stock are then quoted on the OTC Bulletin
Board, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c)  if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the National
Quotation Bureau Incorporated (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Purchasers and reasonably acceptable to the Corporation.


Section 9. Fundamental Transactions and Change of Control Transactions. If a
Fundamental Transaction occurs, then upon any subsequent conversion of shares of
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Set Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Set Price among the Alternate Consideration in a reasonable manner reflecting
the relative value of any different components of the Alternate Consideration.
If holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of shares of Preferred Stock following such Fundamental Transaction.
To the extent necessary to effectuate the foregoing provisions, any successor to
the Corporation or surviving entity in such Fundamental Transaction shall issue
to the Holder new preferred stock consistent with the foregoing provisions and
evidencing the Holder’s right to convert such preferred stock into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 9 and insuring
that the Preferred Stock (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction
or Change of Control Transaction. In the event of a Fundamental Transaction or a
Change of Control Transaction, then at the request of the Holder delivered
before the 90th day after such Fundamental Transaction, the Corporation (or any
such successor or surviving entity) will purchase the Preferred Stock from the
Holder for a purchase price, payable in cash within five Trading Days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the Triggering Redemption Amount on such date.
 
 
 
16

--------------------------------------------------------------------------------

 




Section 10. Miscellaneous.


(a) If (i) the Corporation shall declare a dividend (or any other distribution)
on the Common Stock, (ii) the Corporation shall declare a special nonrecurring
cash dividend on or a redemption of the Common Stock, (iii) the Corporation
shall authorize the granting to all holders of Common Stock rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (iv) the approval of any stockholders of the Corporation shall be
required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property;, or (v) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation; then the Corporation shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Preferred Stock, and
shall caused to be mailed to the Holders at their last addresses as they shall
appear upon the stock books of the Corporation, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which any such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert the Conversion Amount of
Preferred Stock during the 20-day period commencing the date of such notice to
the effective date of the event triggering such notice.


(b) The Corporation covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of Preferred Stock, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holders, not less than such number of shares of
Common Stock as shall be issuable upon the conversion of all outstanding shares
of Preferred Stock. The Corporation covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly and validly authorized,
issued and fully paid and nonassessable.


(c) Upon a conversion hereunder the Corporation shall not be required to issue
stock certificates representing fractions of shares of Common Stock, but may if
otherwise permitted, make a cash payment in respect of any final fraction of a
share based on the VWAP at such time. If any fraction of a Conversion Share
would, except for the provisions of this Section, be issuable upon a conversion
hereunder, the Corporation shall pay an amount in cash equal to the VWAP
immediately prior to the applicable conversion multiplied by such fraction.
 
 

 
 
17

--------------------------------------------------------------------------------

 




(d) The issuance of certificates for Common Stock on conversion of Preferred
Stock shall be made without charge to the Holders thereof for any documentary
stamp or similar taxes that may be payable in respect of the issue or delivery
of such certificate, provided that the Corporation shall not be required to pay
any tax that may be payable in respect of any transfer involved in the issuance
and delivery of any such certificate upon conversion in a name other than that
of the Holder of such shares of Preferred Stock so converted.


(e) To effect conversions or redemptions, as the case may be, of shares of
Preferred Stock, a Holder shall not be required to surrender the certificate(s)
representing such shares of Preferred Stock to the Corporation unless all of the
shares of Preferred Stock represented thereby are so converted, in which case
the Holder shall deliver the certificate representing such share of Preferred
Stock promptly following the Conversion Date at issue. Shares of Preferred Stock
converted into Common Stock or redeemed in accordance with the terms hereof
shall be canceled and may not be reissued.


(f) Any and all notices or other communications or deliveries to be provided by
the Holders of the Preferred Stock hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by facsimile
or sent by a nationally recognized overnight courier service, addressed to the
attention of the President of the Corporation addressed to One Technology Drive,
Building H, Irvine, California, 92618, Fax Number: 949-949-727-2043, or to such
other address or facsimile number as shall be specified in writing by the
Corporation for such purpose. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile or sent by a nationally recognized overnight
courier service, addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, which address
shall initially be the address of such Holder set forth on the signature pages
of the Purchase Agreement, or such other address as the Corporation or a Holder
may designate by ten days advance written notice to the other parties hereto.
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 6:30 p.m. (New York City time) (with
confirmation of transmission), (ii) the date after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 6:30 p.m. (New York City
time) on any date and earlier than 11:59 p.m. (New York City time) on such date
(with confirmation of transmission), (iii) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, (iv)
one day after deposit with a nationally recognized overnight courier service,
specifying next day delivery, with written verification of service, or (v) upon
actual receipt by the party to whom such notice is required to be given.


(g) For purposes hereof, a share of Preferred Stock is outstanding until such
date as the Holder shall have received the Conversion Shares or redemption
amount (as the case may be) issuable or payable to it in accordance with this
Certificate of Designations.
 


 
18

--------------------------------------------------------------------------------

 
 
 
(h) Except as expressly provided herein, no provision of this Certificate of
Designation shall alter or impair the obligation of the Corporation, which is
absolute and unconditional, to pay the liquidated damages (if any) on, the
shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.


(i) If a Holder’s Preferred Stock certificate shall be mutilated, lost, stolen
or destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Preferred Stock so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such certificate, and of the ownership hereof, and indemnity, if requested,
all reasonably satisfactory to the Corporation.


(j) All questions concerning the construction, validity, enforcement and
interpretation of this Certificate of Designation shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Certificate of Designation and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Certificate of Designation or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Certificate of Designation, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
(k) Any waiver by the Corporation or the Holder of a breach of any provision of
this Certificate of Designation shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Certificate of Designation. The failure of the Corporation or
the Holder to insist upon strict adherence to any term of this Certificate of
Designation on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Certificate of Designation. Any waiver must be in
writing.
 


 
19

--------------------------------------------------------------------------------

 




(l) If any provision of this Certificate of Designation is invalid, illegal or
unenforceable, the balance of this Certificate of Designation shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances. If
it shall be found that any interest or other amount deemed interest due
hereunder violates applicable laws governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum
permitted rate of interest.


(m) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.


(n) The headings contained herein are for convenience only, do not constitute a
part of this Certificate of Designation and shall not be deemed to limit or
affect any of the provisions hereof.


(o) RESOLVED, FURTHER, that the Chairman, the president or any vice-president,
and the secretary or any assistant secretary, of the Corporation be and they
hereby are authorized and directed to prepare and file a Certificate of
Designation of Preferences, Rights and Limitations in accordance with the
foregoing resolution and the provisions of Nevada law.


IN WITNESS WHEREOF, the undersigned have executed this Certificate this 4th day
of August 2006.


__________________________
Name: Lewis Jaffe
Title: President
























 
20

--------------------------------------------------------------------------------

 




ANNEX A


NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to convert shares of Preferred
Stock)


The undersigned hereby elects to convert the number of shares of Convertible
Preferred Stock indicated below, into shares of common stock, par value $0.001
per share (the “Common Stock”), of Oxford Media, Inc., a Nevada corporation (the
“Corporation”), according to the conditions hereof, as of the date written
below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Corporation in accordance therewith. No fee will be charged to
the Holder for any conversion, except for such transfer taxes, if any.


Conversion calculations:


Date to Effect Conversion
_________________________________________
 
Number of shares of Preferred Stock owned prior to Conversion
_________________________________________
 
Number of shares of Preferred Stock to be Converted
_________________________________________
 
Stated Value of shares of Preferred Stock to be Converted
_________________________________________
 
Number of shares of Common Stock to be Issued
_________________________________________
 
Applicable Set Price
_________________________________________
 
Number of shares of Preferred Stock subsequent to Conversion
_________________________________________



 
[HOLDER]
       
By:
______________________________
   
Name:
   
Title:


 
 
 
 21

--------------------------------------------------------------------------------